LEARNED HAND, District Judge
(after stating the facts as above). The sole questions in the case are whether the Wooley main*298tained no proper lookout, and, if not, whether she has shown beyond reasonable doubt that her failure did not' contribute to the collision. On the first of these questions the claimant has the burden, on the second the libelant. It is difficult from the testimony to learn with certainty just what the mate and cook on the Wooley were doing at the time of the accident. The testimony as it reads in the record is confused and in some places seems to be inconsistent. So far as we have been able to learn, the most reasonable understanding of the facts is as follows :
After the Wooley had made out the light at the end of the breakwater and the light of the second barge across the breakwater, of which she was then about abreast, the cook stood by aft to take in the .main sheet for the jib; necessarily this took place shortly before the end of the breakwater was reached, the wind being southwest. After making fast the main sheet, the schooner being on the port tack, both men went forward, where all future work was to be. We may assume that at the last minute the captain expected himself to ease the main sheet or perhaps to come quit© into the wind. In any case the two men were not needed aft again. Whether they eased the foresheets before or after they let run the jib does not definitely appear, but at some time, presumably after the schooner had rounded the end of the breakwater, both men were at work easing the foresheets. This was obviously desirable, as the vessel was coming to anchor and wished to diminish her headway as much as possible. The captain gave the order to let the jib run, which was executed, and at some time thereafter both men were standing forward of the mainmast ready to slip the anchor.
• While in this posture the mate made out the Josephine some 25 feet forward and on the starboard bow. It nowhere definitely appears whether just before they had been looking out or what they were doing, but it does appear that the mate had acted* as lookout before the necessary maneuvers to bring the schooner around the breakwater and to anchor. At the moment of the collision there was nothing to intercept the view of either of the men forward and there was nothing to engage their attention as they were only waiting for the word to slip the anchor. The vessel was under diminished headway, the foresail probably shaking in the wind, and there was every reason to suppose that there was no vessel forward of the light on the second barge. Nowhere in the testimony can we find that either the mate or thé cook was asked whether they were looking out just before the collision. Under these circumstances it does not seem to us that the claimant has proved her case. There is nothing in the events themselves which suggest a failure to keep a lookout.- The night was black and squally, and there is no reason to suppose that the barge, no more than a low-lying log in the water, would have been made out sooner than she was whether a lookout was kept or not.
Moreover, in view of the gross fault of the Josephine, which day on an anchorage without light in a night like that in question, we are not disposed to inquire too nicely into the faults of the schooner. The *299Victory and The Plymothian, 168 U. S. 411, 423, 18 Sup. Ct. 149, 42 L. Ed. 519.
Decree affirmed, with costs. ■